Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 6, 2017                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

  152570                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen
            Plaintiff-Appellee,                                                                           Kurtis T. Wilder,
                                                                                                                      Justices
  v                                                                 SC: 152570
                                                                    COA: 328693
                                                                    Monroe CC: 12-039730-FH;
                                                                               12-039881-FH
  ROMANO DESHAWN LUKE,
             Defendant-Appellant.
  _________________________________________/

         By order of September 6, 2016, the application for leave to appeal the September
  15, 2015 order of the Court of Appeals was held in abeyance pending the decision in
  People v Comer (Docket No. 152713). On order of the Court, the case having been
  decided on June 23, 2017, 500 Mich ___ (2017), the application is again considered and,
  pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the
  March 5, 2015 amended judgments of sentence, and we REMAND this case to the
  Monroe Circuit Court to reinstate the June 6, 2014 judgments of sentence. In Comer, we
  held that correcting an invalid sentence by adding a statutorily mandated term is a
  substantive correction that a trial court may make on its own initiative only before
  judgment is entered. In this case, the trial court did not have authority to amend the
  judgment of sentence after entry to add a provision for consecutive sentencing under
  MCL 768.7a(2).

         We do not retain jurisdiction.

         ZAHRA, J., states as follows:

         Consistently with my opinion in People v Comer, 500 Mich ____ (2017) (Docket
  No. 152713) (ZAHRA J., concurring in part and dissenting in part), I disagree with the
  majority’s chosen remedy to reinstate the very sentences it properly concluded were
  invalid. Instead of reinstating an invalid sentence that is predicated on an invalid plea, I
  would conclude that the appropriate remedy in this case is to “give the defendant the
  opportunity to elect to allow the plea and sentence to stand or to withdraw the plea.”
  MCR 6.310(C); cf. People v Cobbs, 443 Mich 276 (1993).



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 6, 2017
           s1003
                                                                               Clerk